COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ANA LUISA PENA SOTO ROMERO,                     §
                                                              No. 08-10-00316-CV
                   Appellant,                    §
                                                                 Appeal from the
 v.                                              §
                                                           285th Judicial District Court
                                                 §
 ROBERT ROMERO,                                              of Bexar County, Texas
                                                 §
                   Appellee.                                  (TC# 2009-CI-16404)
                                                 §


                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal. We grant the

motion and dismiss the appeal with prejudice. See TEX .R.APP .P. 42.1(a)(1). Costs are assessed

against Appellant. See TEX .R.APP .P. 42.1(d).



January 12, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.